      Case 4:20-cv-01646 Document 20 Filed on 08/23/21 in TXSD Page 1 of 4
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                             August 23, 2021
                             SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

MICHAEL ESTRADA,                                §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:20-CV-1646
                                                §
TEXAS DEPARTMENT OF CRIMINAL                    §
JUSTICE                                         §
and                                             §
SERGEANT HEIMBUCK,                              §
                                                §
        Defendants.                             §

                              MEMORANDUM AND ORDER

       Michael Estrada, an inmate in the Texas Department of Criminal Justice (“TDCJ”),

proceeding pro se, filed suit under 42 U.S.C. ' 1983. He alleges that defendant Christopher

Heimbuck, a Corrections Sergeant at the TDCJ’s Ferguson Unit, used excessive force against

him and denied him medical treatment in violation of his Eighth Amendment rights. The Court

sua sponte dismissed the TDCJ as a defendant. Heimbuck moved for summary judgment.

Estrada did not respond to the motion. Based on the pleadings, the motion, the record, and the

applicable law, Heimbuck’s motion is granted.

I.     Background

       On August 7, 2019, Estrada was escorted to the unit infirmary for a physical. While

there, Estrada failed to comply with orders and was placed in an observation cell. After being

placed in the cell, Estrada refused to comply with an order to release his handcuffs and

demanded to speak to a captain. Due to his non-compliance and suicidal ideations, Estrada was

required to relinquish his clothing. He was given a paper gown and placed on direct observation.

Complaint (Doc. # 1) at 2; Motion for Summary Judgment (Doc. # 15), Exh. B at 8; Exh. C at 8.




1/4
      Case 4:20-cv-01646 Document 20 Filed on 08/23/21 in TXSD Page 2 of 4




       Heimbuck and two others responded to a call when Estrada attempted to strangle himself

with his paper gown. Complaint at 2, Motion for Summary Judgment Exh. B at 8, Exh. C at 8.

The responding personnel entered the cell, and Estrada punched one of them. The officers then

used physical force to restrain Estrada. Complaint at 2-3; Motion for Summary Judgment, Exh.

B at 8. Due to Estrada’s refusal to cooperate, a medical screening had to be conducted through

the cell door. Id., Exh. C at 8. Estrada complained of injury to his right hand and face. Medical

personnel noted no redness or swelling on his hand, and a small amount dried blood and bruising

around his eyes. Motion for Summary Judgment Exh. B at 8, Exh. C at 8.

II.    Standard of Review

       Summary judgment is appropriate if Athe pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact@ and therefore judgment is appropriate as a matter of law.

Fed. R. Civ. P. 56(c). In considering a motion for summary judgment, the Aevidence of the

nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.@

Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). Once the movant presents evidence

demonstrating entitlement to summary judgment, the nonmovant must present specific facts

showing that there is a genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986).

               If the movant . . . meet[s] th[e] burden [of demonstrating the
               absence of a genuine issue of material fact], the nonmovant must
               go beyond the pleadings and designate specific facts showing that
               there is a genuine issue for trial.

               This burden is not satisfied with some metaphysical doubt as to the
               material facts, by conclusory allegations, by Aunsubstantiated
               assertions, or by only a scintilla of evidence. We resolve factual
               controversies in favor of the nonmoving party, but only when there
               is an actual controversy, that is, when both parties have submitted



2/4
       Case 4:20-cv-01646 Document 20 Filed on 08/23/21 in TXSD Page 3 of 4




               evidence of contradictory facts. We do not, however, in the
               absence of any proof, assume that the nonmoving party could or
               would prove the necessary facts.

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal quotation

marks omitted).

III.    Analysis

        Heimbuck argues that Estrada failed to exhaust his available administrative remedies

before filing this lawsuit. Before bringing a federal lawsuit challenging prison conditions, a

prisoner must first exhaust available administrative remedies. 42 U.S.C. ' 1997e(a); Jones v.

Bock, 549 U.S. 199 (2007).

               The Texas prison system has developed a two-step formal
               grievance process. The Step 1 grievance, which must be filed
               within fifteen days of the complained-of incident, is handled within
               the prisoner's facility. After an adverse decision at Step 1, the
               prisoner has ten days to file a Step 2 grievance, which is handled at
               the state level. This court has previously held that a prisoner must
               pursue a grievance through both steps for it to be considered
               exhausted.


Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir., 2004) .

        TDCJ records show that Estrada filed five grievances concerning the events giving rise to

this lawsuit, but only proceeded to Step 2 on two of those. See Motion for Summary Judgment,

Exh. A at 2-15. One of the Step 2 grievances complained about a finding of guilt in a related

disciplinary case. See id. at 8-9. The other one mentions the alleged use of excessive force, but

objects to a classification committee decision to reclassify Estrada to G-5 custody status. See id.

at 6-7. Because Estrada failed to exhaust the grievance process with regard to his excessive

force claim, Heimbuck is entitled to summary judgment.




3/4
      Case 4:20-cv-01646 Document 20 Filed on 08/23/21 in TXSD Page 4 of 4




IV.    Conclusion and Order

       For the foregoing reasons, Heimbuck’s motion for summary judgment (Doc. # 15) is

GRANTED and this case is dismissed with prejudice.

       It is so ORDERED.

       SIGNED on this 23rd day of August, 2021.


                                             ___________________________________
                                             Kenneth M. Hoyt
                                             United States District Judge




4/4
